 Case: 2:20-cv-05785-JLG-CMV Doc #: 6 Filed: 12/23/20 Page: 1 of 2 PAGEID #: 18



                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                              EASTERN DIVISION

Cindy Taylor, on behalf of
Hailey Grove,

            Plaintiff,

     v.                                      Case No. 2:20-cv-5785

Commissioner of
Social Security,

            Defendant.

                                     ORDER
     This matter is before the court for consideration of the
December 4, 2020, report and recommendation of the United States
magistrate judge to whom this case was referred pursuant to 28
U.S.C.     §636(b).       The   magistrate     judge   recommended     denying
plaintiff’s       application   to   proceed    in   forma    pauperis.     The
magistrate judge noted that the income and assets identified by
plaintiff did not demonstrate that plaintiff is unable to pay for
the costs of this litigation and still provide for herself, and
that the affidavit submitted by plaintiff is incomplete.
     The report and recommendation specifically advised the parties
that failure to object to the report and recommendation within
fourteen days of the report “will result in a waiver of the right
to have the District Judge review the Report and Recommendation de
novo, and also operates as a waiver of the right to appeal the
decision     of    the   District    Court     adopting      the   Report   and
Recommendation.”         Doc. 5, p. 4.         The time period for filing
objections to the report and recommendation has expired, and no
party has objected to the report and recommendation.
     The court agrees with the report and recommendation of the
 Case: 2:20-cv-05785-JLG-CMV Doc #: 6 Filed: 12/23/20 Page: 2 of 2 PAGEID #: 19



magistrate judge (Doc. 5), and it is hereby adopted.              Plaintiff’s
application for leave to proceed in forma pauperis (Docs. 1 and 4)
is denied.      Plaintiff is ordered to either file a completed
affidavit or pay the required filing fee of $402 by January 6,
2021.


Date: December 23, 2020                  s/James L. Graham
                                 James L. Graham
                                 United States District Judge




                                       2
